              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00036-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
ALAN PETER DARCY,               )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the pro se Defendant’s

“Emergency Motion,” which was filed ex parte [Doc. 63].

     The Defendant, who is currently represented by counsel, files this ex

parte motion seeking his immediate release from imprisonment due to the

ongoing COVID-19 pandemic. For grounds, the Defendant states that his

continued detention constitutes cruel and unusual punishment in violation of

the Eighth Amendment. [Doc. 63].

     The Defendant’s motion is procedurally improper for a number of

reasons. First, while the motion appears to be filed pro se, the Defendant is




     Case 1:17-cr-00036-MR-WCM Document 65 Filed 05/26/20 Page 1 of 3
still represented by counsel.1 The Court does not ordinarily entertain motions

filed by a criminal defendant who is represented by counsel and who has not

formally waived his right to counsel. See LCrR 47.1(g). Further, even if the

Court could accept the Defendant’s pro se filing, the motion is not actually

signed by the Defendant. Finally, the motion was improperly filed ex parte.

There is no reason that is discernible from the face of the Defendant’s motion

why the Government should not have been served with a copy of the

Defendant’s motion. For these reasons alone, the Defendant’s motion must

be denied.

      Turning to the substance of the Defendant’s motion, it appears that the

Defendant is seeking to challenge the conditions of his confinement. The

Defendant is advised that any such claims must be brought in a civil action.

He cannot challenge the conditions of his confinement through a motion in

his criminal case. See United States v. Carmichael, 343 F.3d 756, 760-61

(5th Cir. 2003); United States v. McConneyhead, 2 F. App’x 330, 331 (4th

Cir. 2001); United States v. Andrews, No. 1:12-cr-100, 2014 WL 1379683,


1 It appears that the Defendant sent his motion to his brother, who then transmitted the
motion to the Defendant’s counsel for filing. [See Doc. 63-1]. As evidenced by the cover
letter submitted with the motion [Doc. 63-2], counsel then filed the motion on the
Defendant’s behalf. Counsel is admonished that the filing of pro se filings on his client’s
behalf is improper.

                                            2



      Case 1:17-cr-00036-MR-WCM Document 65 Filed 05/26/20 Page 2 of 3
at *3 (N.D. W. Va. Apr. 8, 2014). Accordingly, the Defendant’s “Emergency

Motion” must be denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Motion” [Doc. 63] is DENIED.

     IT IS FURTHER ORDERED that the Clerk of Court shall remove the

ex parte designation from the Defendant’s Motion [Doc. 63] and serve a copy

of the same on counsel for the Government.

     IT IS SO ORDERED.

                                   Signed on: May 22, 2020




                                    3



     Case 1:17-cr-00036-MR-WCM Document 65 Filed 05/26/20 Page 3 of 3
